Per Curiam,
The coupons presented by The Pennsylvania Railroad Company for. payment out of the proceeds of the sale of the mortgaged premises have priority over the bonds from which they were detached: Rea v. Pennsylvania Canal Company, 245 Pa. 589. This preference extends to the interest due on the coupons, for, while compound interest cannot, as a rule, be recovered in this State, “In the case of coupon bonds the coupons may be detached from the bond when due, and if not paid at maturity interest may be recovered thereon by the holder. (Town of Genoa v. Woodruff, 92 U. S. 502; Philadelphia & Reading R. R. Co. v. Smith, 105 Pa. 195; North Penna. R. R. Co. v. Adams, 54 Pa. 94; Beaver County v. Armstrong, 44 Pa. 63; Philadelphia & Reading R. R. Co. v. Fidelity Ins. Trust & Safe Deposit Co., 105 Pa. 216)”: Philadelphia & Reading R. R. Co. v. Knight, 23 W. N. C., 215.
Decree affirmed at appellants’ costs.